DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
This Action is in response to the patent application filed on February 21, 2020. Claims 1-3 are pending and have been fully examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-3 are directed to a method (process). Therefore, these claims fall within the four statutory categories of invention.
Claims 1-3 are directed to the abstract idea of aggregating data based on time, and reporting data related to the aggregated data into a database, as explained in detail below. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Analysis
The claims are directed to aggregating data based on time, and reporting data related to the aggregated data into a database. Specifically, the claims recite aggregating audit log events into timeframe aligned data blocks, and reporting cryptographic data block hashes of the timeframe aligned data blocks into a database, which is a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for aggregating data based on time, and reporting data related to the aggregated data into a database. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of cryptographic data block hashes and a blockchain, merely use a computer as a tool to perform the abstract idea, specifically, aggregating audit log events into timeframe aligned data blocks, and reporting cryptographic data block hashes of the timeframe aligned data blocks into a database. The use of a cryptographic hash and a blockchain, as tools to implement the abstract idea, does not integrate the abstract idea into a practical application because it requires no more than 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of cryptographic hashes and a blockchain amounts to no more than using computing devices or processors to automate and/or implement the abstract idea of aggregating data based on time, and reporting data related to the aggregated data into a database.
As discussed above, taking the claim elements separately, these additional elements perform the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of aggregating data based on time, and reporting data related to the aggregated data into a database.
 performing an authentication operation on the timeframe aligned data blocks in the blockchain database, and dependent claim 3 recites timestamping the timeframe aligned data blocks in the blockchain database. The dependent claims 2 and 3 also recite a commercial or legal interaction grouped within the “certain methods of organizing human activity” grouping of abstract ideas. The dependent claims do not recite any additional element other than the blockchain of claim 1
Therefore, while dependent claims, which represent additional language, slightly modify the analysis provided with respect to independent claim 1, these additional elements/functions are insufficient to render the dependent claims eligible. Therefore, these dependent claims are also ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 1, the claim recites “aggregating audit log events into timeframe aligned data blocks” the claim further recites “reporting cryptographic data 
Dependent claims 2-3 are also rejected for incorporating the limitations of the rejected claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US Patent Publication No. 2020/0183913 ), in view of Irwan et al. (US Patent No. 10,757,103).
With respect to claim 1, Murphy et al. teach:
aggregating audit log events into timeframe aligned data blocks; ([0026], [0040]-[0042])
Murphy et al. do not explicitly teach:
reporting cryptographic data block hashes of the timeframe aligned data blocks into a blockchain database. 
However, Irwan et al. teach:
reporting cryptographic data block hashes of the … data blocks into a blockchain database. (Col. 6 l. 51-Col. 7 l. 3, Col. 10 l. 45-Col. 12 l. 44)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the storing of encrypted audit logs in a blockchain as taught by Irwan et al. into the aggregation of audit logs based on time intervals of Murphy et al., in order to use a blockchain architecture for storing audit data. (Irwan et al. Col. 3 l. 61-Col. 4 l. 23)
With respect to claim 2, Murphy et al. and Irwan et al. teach the limitations of claim 1.
Moreover, Murphy et al. teach:
timeframe aligned data, ([0026])
In addition, Irwan et al. teach:
performing an authentication operation on the … data blocks in the blockchain database. (Col. 5 ll. 24-43, Col. 12 l. 5-Col. 13 l. 18, Col. 14 l. 55-Col. 15 l. 15)
With respect to claim 3, Murphy et al. and Irwan et al. teach the limitations of claim 1.
Moreover, Murphy et al. teach:
timestamping the timeframe aligned data blocks in the … database.([0066])
In addition, Irwan et al. teach:
timestamping the timeframe aligned data blocks in the blockchain database. (Col. 6 l. 51-Col. 7 l. 3)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chacko (2008/0034415), Nikoloudakis (2018/0322040), Neystadt (2020/0186501)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                             
                                                                                                                                                                                      /PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685